UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7481


TIMOTHY LEE COLES,

                Plaintiff – Appellant,

          v.

HAROLD   CLARKE,   Director  of   Virginia   Department  of
Corrections, sued individually and in official capacity;
GARY BASS, Chief of operations of Central Classification
Services, sued individually and in official capacity; WENDY
HOBBS, Eastern Regional Director, sued individually and in
official capacity; MARIE VARGO, Warden of Sussex II State
Prison, sued individually and in official capacity; ROY
CLARY, Unit Manager of 3 Building of (SXIISP), sued
individually and in official capacity; ANTON DANIELS,
Correctional   Institutional  Rehabilitation  Counselor  of
Sussex II State Prison, sued individually and in official
capacity,

                Defendants – Appellees,

          and

GAIL JONES, Chair Person, Central Classification Services
(CCS), sued individually and in official capacity,

                Defendant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:12-cv-00001-REP)


Submitted:   February 27, 2015             Decided:   March 20, 2015
Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Lee Coles, Appellant Pro Se. Margaret Hoehl O’Shea, Lara
Kate Jacobs Todd, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Timothy      Lee   Coles    appeals     the    district      court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint for failure to

state   a     claim.    We    have    reviewed     the   record    and   find   no

reversible error.       Accordingly, we affirm for the reasons stated

by the district court.          Coles v. Clarke, No. 3:12-cv-00001-REP

(E.D.   Va.    Sept. 12,     2014).     We   dispense     with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                         AFFIRMED




                                        3